       Case 14-30669                Doc 54         Filed 03/13/19 Entered 03/13/19 23:30:17                          Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Andre T. Greene                                               Social Security number or ITIN   xxx−xx−4870

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                    EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 14−30669




Order of Discharge                                                                                                                 12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Andre T. Greene

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               March 11, 2019                                               For the court:         Jeffrey P. Allsteadt, Clerk
                                                                                                   United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                          For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                      page 1
   Case 14-30669       Doc 54    Filed 03/13/19 Entered 03/13/19 23:30:17                Desc Imaged
                                Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
           Case 14-30669     Doc 54     Filed 03/13/19 Entered 03/13/19 23:30:17            Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 14-30669-JPC
Andre T. Greene                                                                         Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1            User: ccabrales             Page 1 of 2                   Date Rcvd: Mar 11, 2019
                                Form ID: 3180W              Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2019.
db            #+Andre T. Greene,    3711 S. Vincennes, Apt. 606,     Chicago, IL 60653-1668
22304403        AT&T,    Bankruptcy Dept,    6021 S. Rio Grande Ave, 1st Floor,     Orlando, FL 32809-4613
22304404        AT&T,    Bankruptcy Dept.,    1585 Waukegan Road,    Waukegan, IL 60085-6727
22304402        AT&T,    Attn: BK Department,    PO Box 981268,    West Sacramento, CA 95798-1268
22326944       +AmeriCredit Financial Services, Inc. dba GM Financ,      P O Box 183853,
                 Arlington, TX 76096-3853
22827677        American InfoSource LP as agent for,     DIRECTV, LLC,    PO Box 51178,
                 Los Angeles, CA 90051-5478
22304405       #Comcast,    PO Box 3002,    Southeastern, PA 19398-3002
22304406        Comcast,    Bankruptcy Department,    11621 E. Marginal Way 5,     Tukwila, WA 98168-1965
22304407       +Comnwlth Fin,    245 Main St,    Dickson City, PA 18519-1641
22304408       +Consumer Portfolio Svc,     Attn:Bankruptcy,    19500 Jamboree Rd,    Irvine, CA 92612-2411
22304413       +Municollofam,    3348 Ridge Road,    Lansing, IL 60438-3112
22390880        Navient Solutions, Inc. on behalf of Educational,      Credit Management Corporation,
                 P.O. Box 16408,    St. Paul, MN 55116-0408
25540495       +Paramount Management,     c/o Michael Dimand,    125 E. Lake St., Ste., 206,
                 Bloomingdale, IL 60108-1117
22304414       +Peoples Gas,    Attention: Bankruptcy Department,     130 E. Randolph 17th Floor,
                 Chicago, IL 60601-6207
22304417       +Schneider National Bulk Carrie,     3101 Packerland Drive,    Green Bay, WI 54313-6187
22304419       +Untd Res Sys,    10075 W Colfax Ave,    Lakewood, CO 80215-3907

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
22942931        EDI: PHINAMERI.COM Mar 12 2019 06:03:00       AmeriCredit Financial Services, Inc.,
                 P O Box 183853,    Arlington, TX 76096
22304401       +EDI: CINGMIDLAND.COM Mar 12 2019 06:03:00       AT&T,    Bankruptcy Dept,   5407 Andrew Highway,
                 Midland, TX 79706-2851
22304400       +EDI: AFNIRECOVERY.COM Mar 12 2019 06:03:00       Afni,    Attention: Bankruptcy,
                 1310 Martin Luther King Dr,    Bloomington, IL 61701-1465
22539539       +E-mail/Text: bankruptcy@consumerportfolio.com Mar 12 2019 02:32:04        CPS, INC,    PO BOX 57071,
                 IRVINE, CA 92619-7071
22605483       +EDI: PHINHARRIS Mar 12 2019 06:03:00      City of Chicago,     c/o Arnold Scott Harris P.C.,
                 111 W. Jackson Blvd., Ste. 600,    Chicago, IL 60604-3517
22304410        EDI: DIRECTV.COM Mar 12 2019 06:03:00      DirecTV,     PO Box 9001069,
                 Louisville, KY 40290-1069
22304411       +E-mail/Text: bknotice@ercbpo.com Mar 12 2019 02:31:50        Enhanced Recovery Corp,
                 Attention: Client Services,    8014 Bayberry Rd,     Jacksonville, FL 32256-7412
22304412       +EDI: PHINAMERI.COM Mar 12 2019 06:03:00       Gm Financial,    Po Box 181145,
                 Arlington, TX 76096-1145
22322791       +EDI: ATTWIREBK.COM Mar 12 2019 06:03:00       Illinois Bell Telephone Company,
                 % AT&T Services, Inc,    Karen Cavagnaro, Paralegal,     One AT&T Way, Room 3A104,
                 Bedminster, NJ 07921-2693
22304415       +E-mail/Text: Supportservices@receivablesperformance.com Mar 12 2019 02:33:10
                 Receivables Performanc,    20816 44th Ave W,    Lynnwood, WA 98036-7744
22304416       +EDI: NAVIENTFKASMSERV.COM Mar 12 2019 06:03:00        Sallie Mae,   Attn: Claims Department,
                 Po Box 9500,    Wilkes-Barre, PA 18773-9500
22304420       +EDI: VERIZONCOMB.COM Mar 12 2019 06:03:00       Verizon,    500 Technology Dr,    Ste 550,
                 Weldon Spring, MO 63304-2225
22605484       +E-mail/Text: janet@zingocash.com Mar 12 2019 02:32:17        Zingo Cash,   PO Box 5601,
                 Vernon Hills, IL 60061-5601
22304421       +E-mail/Text: janet@zingocash.com Mar 12 2019 02:32:17        Zingo Cash Illinois LLC,
                 200 N Fairway Dr,    Ste 180,   Vernon Hills, IL 60061-1861
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
22304409          Dawn White,   3711 S Vincennes
22355515*        +AmeriCredit Financial Services, Inc. dba GM Financ,   P O Box 183853,
                   Arlington, TX 76096-3853
22304418       ##+Stellar Recovery Inc,   4500 Salisbury Rd Ste 10,   Jacksonville, FL 32216-8035
                                                                                              TOTALS: 1, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
          Case 14-30669            Doc 54       Filed 03/13/19 Entered 03/13/19 23:30:17                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ccabrales                    Page 2 of 2                          Date Rcvd: Mar 11, 2019
                                      Form ID: 3180W                     Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2019 at the address(es) listed below:
              Cari A Kauffman    on behalf of Creditor   AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial
               ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              David M Siegel    on behalf of Debtor 1 Andre T. Greene davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 4
